Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 11/12/2020. 

Priority
This application, 16/012289 filed 6/19/2018 claims benefit of 62/521677 filed 6/19/2017. 

Status of Claims
Claims 1, 4, 5 and 9-11 are amended.  Claims 1 - 11 are examined.

Rejections withdrawn
Applicant's amendment of claims to include active method steps has overcome the rejection of claims 1-11 under 35 USC 112(b).  Accordingly, this rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sander (Sander (2008) J Imm Meth 337:55-62; previously cited). 
Sander discloses method for analyzing aerosol particles, wherein said aerosol particles are captured by an air sampling device (abstract, p 56, Methods section, Airborne dust was sampled in stables of a poultry farm and a chicken stable (nine samples), in bird houses (pigeons and parakeets, three samples), in pig and piglet stables (twelve samples), in two grain storage houses (six samples), in a laboratory animal facility with mice (three samples), and outside an office building (two samples) using GSP sampling heads (BGIA, St. Augustin, Germany) and Gilian pumps (air flow 3.5 l/min) on Teflon filters (diameter 3.7 cm, pores 1 μm, Millipore, Schwalbach, Germany). 
Sanders discloses particles extracted from the sampling medium (p 56, Methods 2.1 “Extraction of polysaccharides, plant seeds, moulds and filter Samples CM-pachyman and CM-curdlan (Megazym, Wicklow, Ireland) were dissolved as described by the manufacturer. Pachyman, lichenan, oat β-D-glucan, pullulan, curdlan, (Megazym), pustulan (Calbiochem, La Jolla, CA), paramylon, laminarin and glucan from baker's yeast (Fluka AG, Buchs, Switzerland), and dextran, mannan, and β-D-glucan from barley (Sigma, Taufkirchen, Germany) were dissolved by autoclaving for 1 h at 120 °C (105Pa). After centrifugation at 1000 ×g, the resulting supernatant was frozen in aliquots at −20 °C. Fungi (Aspergillus niger, A. oryzae, A. fumigatus, A. versicolor, Penicillium chrysogenum, Aureobasidium (Pullularia) pullulans, Phomae betae, Trichoderma viride, and Saccharomyces cerevisiae (Allergon, Ängelholm, Sweden)), crushed seeds (soy bean, millet, sesame, buckwheat, spelt wheat, amaranth, oat, and barley), flours (rye and wheat), and filters with sampled airborne dust were extracted in 5 ml phosphate buffered saline (PBS, pH 7.4) containing 0.05% Tween 20 (PBST) by end-overend rotation for 1 h, autoclaving for 1 h at 120 °C (105Pa), vortexing, and centrifugation at 3000 ×g. The resulting supernatantswere frozen in aliquots at −20 °C. Before measurement, each aliquot was mixed, heated to 95 °C for 10 min and diluted in PBS”). 

Regarding claim 4, Sander discloses wherein (1-+3)-i3-D-glucan is determined by a limulus-amebocyte based assay (p 57, sec 2.7 “ The Glucatell® assay (Pyroquant, Mörfelden, Germany) contains lysed amebocytes from the hemolymph of Limulus polyphemus that had been processed to remove Factor C, making the lysate specific for (1→3)-β-D-glucan). 
Regarding claim 5, Sander discloses an immunoassay (p 57, section 2.5 “Antigen-binding Enzyme immunoassay” and section 2.6 “Two site monoclonal antibody based EIA”). 
Regarding claim 6, Sander discloses sampling based on filtration (p 56, chicken stable (nine samples), in bird houses (pigeons and parakeets, three samples), in pig and piglet stables (twelve samples), in two grain storage houses (six samples), in a laboratory animal facility with mice (three samples), and outside an office building (two samples) using GSP sampling heads (BGIA, St. Augustin, Germany) and Gilian pumps (air flow 3.5 l/min) on Teflon filters (diameter 3.7 cm, pores 1 μm, Millipore, Schwalbach, Germany).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 5 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US PGP 2015/0118676; previously cited) in view of Sander (Sander (2008) J Imm Meth 337:55-62; previously cited). 
Regarding claims 1, 2 and 9, Gordon discloses a method for analyzing aerosol particles, wherein said aerosol particles are deposited on an electrode of an e!ectrokinetic propulsion device from a volume of air propelled electrokinetically through said device, said electrode being removably attached to a carrier mounting; said electrode is removed from said carrier mounting and placed in an extraction vessel; a predetermined volume of extraction fluid is added to said extraction vessel; said electrode is 
Gordon fails to disclose analysis of the aerosol particles for (1-3) beta D glucan. 

It would have been obvious to one of ordinary skill in the art at the time of filing to analyze aerosol particle for (1-3)-beta-D-glucan as taught by Sander using the method of Gordon because Gordon teaches a method for analysis of aerosol particles that is generic with respect to the particular analyte (para 5, sampling of assayable agents in a dielectric medium. This includes, but is not limited to, sampling air for agents whose presence or absence is determinable by bio-specific assays”) and Sander discloses that it is conventional to analyze aerosol particles for (1-3) beta D glucan (p 56-57, sec 2.2 to 2.8, fraction analyzed for (1-3)-beta-D-glucan). One of skill in the art would have a reasonable expectation of success in combining Sander and Gordon because both are directed to collection and analysis of aerosols. 
Regarding claim 3, Gordon teaches electrostatic precipitation (para 33). 
Regarding claims 4 and 10, Sander teaches use of a limulus-amebocyte bases assay (p 57, sec 2.7 “ The Glucatell® assay (Pyroquant, Mörfelden, Germany) contains lysed amebocytes from the hemolymph of Limulus polyphemus that had been processed to remove Factor C, making the lysate specific for (1→3)-β-D-glucan). It would be obvious to one of skill in the art to apply an assay appropriate to the analyte examined. 
Regarding claims 5 and 11, Sander disclose an immunoassay (p 57, section 2.5 “Antigen-binding Enzyme immunoassay” and section 2.6 “Two site monoclonal antibody based EIA”). It would be obvious to one of skill in the art to apply an assay appropriate to the analyte examined. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander (Sander (2008) J Imm Meth 337:55-62; previously cited) as applied to claim 1 in further view of Langle (US PGP 2011/0185904; previously cited). 

Sander discloses the limitations of claim 1 but fails to disclose electrostatic precipitation. 
Langle, in the art of aerosol collection discloses a sampling device based on electrostatic precipitation (abstract; para 7, technology for collecting the particulate matter onto a tape mechanism which is stored for future analysis. Particles are captured onto a tape material coated with a water soluble material. The particles are collected onto a region of the tape for a defined period of time and then the tape is advanced out of the collection zone. As the tape advances, several different methods can be used to manipulate the tape such that the collected particulate matter is stored with a buffer fluid to preserve and maintain the viability of the collected particles for future extraction and analysis. The collection material or particulate matter intended to be collected by the various embodiments of the present device includes, but is not limited to, biological warfare agents, naturally occurring biological material, chemical warfare agents, nuclear/radiological materials, and other airborne aerosol and pathogen agents). 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the electrostatic precipitation method of Langle for the filter collection of Sander because Sander teaches the filter collection method for taking samples at varying sample times (p 60, 35 stationary inhalable dust samples with varying sampling times) which would benefit for the automatic reel electrostatic precipitation system of Langle (para 7, The particles are collected onto a region of the tape for a defined period of time and then the tape is advanced out of the collection zone). 
One of skill in the art would have a reasonable expectation of success in combining Sander and Langle because both are in the related art of collecting aerosol samples. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander (Sander (2008) J Imm Meth 337:55-62; previously cited) as applied to claim 1 in further view of Wishneski (US PGP 2013/0119152; previously cited). 
Sander discloses the limitations of claim 1 but fails to disclose a sampling device based on impingement. 
Wishneski discloses sampling device based on impingement (para 4, Many methods used to measure MDI emissions are the result of industrial hygiene practices and hands on experience by the industry Trade Associations (e.g. III, CPI and the Diisocyanate Panel of the ACC). Typically, a modification of the OSHA method 47, using impingers backed up with 13 mm filters, can be used and can allow greater sensitivity and capture of the aerosol, both in the impinger and filter, for subsequent analysis). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the use of an impingement taught by Wishneski with the method of Sander, because Sander discloses use of filters to capture aerosol and Wishneski teaches that both filters and impingement can be used in combination advantageously). One of skill in the art would have a reasonable expectation of success in combining Sanders and Wishneski because both are drawn to the art of aerosol analysis. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander (Sander (2008) J Imm Meth 337:55-62; previously cited) as applied to claim 1, in further view of Ariessohn (US PGP 2012/0174650; previously cited). 
Sander discloses the limitations of claim 1 but fails to disclose a sampling device based on impactor. 
Ariessohn discloses a sampling device based on an impactor (para 244, In FIGS. 15A and 15B, a related bluff body impactor 280 having two microfluidic channels in a cylindrical support pillar or column 282 is shown. As before, aerosol particles are captured by impaction from a gas stream 6; impacted 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the impactor of Ariessohn in the method of Sander because Sander discloses use of a filter system to collect aerosol particles and Ariessohn discloses an impactor system that provides the advantage of automated detection (para 7, “Digital microfluidic devices employ technologies such as electro-wetting, diaelectrophoresis, or microhydraulics to move, mix, combine and split microliter and nanoliter volumes and allow chemical and biological assays to be automated and carried out at very small scales. These advances offer substantial advantages in speed and accuracy while greatly reducing the need for operator involvement and minimizing reagent volumes”; 134, “Analytical means can involve visual detection, machine detection, manual detection or automated detection”). One of skill in the art would have a reasonable expectation of success in combining Sanders and Ariessohn because both are in the art of aerosol analysis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


Issued patent 9,360,402
Claims 1, 2, 4, 5, 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of commonly owned US 9,360,402 (hereafter referred to as “Patent”; previously cited) in view of Sander (Sander (2008) J Imm Meth 337:55-62; previously cited). 
Regarding instant claims 1, 2 and 9, Patent at claim 1 teaches teaching a method 
for analyzing aerosol particles, comprising: providing an electrokinetic propulsion device including a housing enclosing a high voltage electrode to generate a plasma of electrically charged particles, and a carrier assembly removably receivable in the housing, the carrier assembly comprising a non-conductive carrier and a capture electrode removably secured to the carrier; depositing aerosol particles on said capture electrode from a volume of air propelled electrokinetically through said device; removing said capture electrode from said carrier and placing said capture electrode in an extraction vessel; and adding a predetermined volume of extraction fluid to said extraction vessel; agitating said capture electrode in said extraction fluid for a predetermined time, wherein all or part of said extraction fluid is added to a reaction mixture for analysis of said aerosol particles. 
PATENT at claim 4 teaches a method 
for analyzing aerosol particles, comprising: providing an electrokinetic propulsion device including a housing enclosing a high voltage electrode to generate a plasma of electrically charged particles, and a carrier assembly removably receivable in the housing, the carrier assembly comprising a 
PATENT fails to teach analysis for (1-3)-beta-D-glucan. 
Sander, in the art of aerosol analysis, teaches analysis for (1-3)-beta-D-glucan (p 56-57, sec 2.1 to 2.8). 
It would have been obvious to one of ordinary skill in the art at the time of filing to analyze aerosol particle for (1-3)-beta-D-glucan as taught by Sander using the method of PATENT because PATENT teaches a method for analysis of aerosol particles that is generic with respect to the particular analyte and Sander discloses that it is conventional to analyze aerosol particles for (1-3) beta D glucan (p 56-57, sec 2.2 to 2.8, fraction analyzed for (1-3)-beta-D-glucan). One of skill in the art would have a reasonable expectation of success in combining Sander and Gordon because both are directed to collection and analysis of aerosols. 
Regarding claims 4 and 10, Sander teaches use of a limulus-amebocyte bases assay (p 57, sec 2.7 “ The Glucatell® assay (Pyroquant, Mörfelden, Germany) contains lysed amebocytes from the hemolymph of Limulus polyphemus that had been processed to remove Factor C, making the lysate specific for (1→3)-β-D-glucan). It would be obvious to one of skill in the art to apply an assay appropriate to the analyte examined. 
Regarding claims 5 and 11, Sander disclose an immunoassay (p 57, section 2.5 “Antigen-binding Enzyme immunoassay” and section 2.6 “Two site monoclonal antibody based EIA”). It would be obvious to one of skill in the art to apply an assay appropriate to the analyte examined.

Response to Arguments
Applicant asserts (response p 4) that 
"All of the methods described in Sander used autoclaving to render the material low molecular weight and soluble in order to be assayed, as does other literature in the known prior art. These methods use either extreme heat treatment or treating with a strong base. Thus, the prior art argues away from the existence of low molecular weight form in the original material."
However, this argument is not on point.  Whether or not Sander uses heat treatment or base is not relevant.  The open language of the claims does not exclude the use of additional steps, such as heat treating the sample.  Moreover, as applicant recognizes (response p 5, "Instead, Sander requires that the sample be autoclaved for one hour at 120° Celsius. It is the sample digested by autoclaving that is analyzed, rather than the extracted sample as with the claimed invention"), Sander teaches analyzing a soluble fraction that is extracted from sample (Methods section 2.1 – 2.8).  
Applicant asserts (p 5) that Gordon does not disclose or suggest soluble fraction analyzing extracted particles for beta glucan.  However, in the rejection (dated 8/24/2020), Sander was relied on for this teaching.  Applicant asserts (p 5):
"Moreover, the combination is improper. A proper combination of Gordon and Sander would result in a system in which the sample was removed from the removable carrier in Gordon and then autoclaved for one hour at 120° Celsius prior to analyzing the sample. As such, the combination does not disclose or suggest soluble fraction analyzing the extracted particles directly, without the intervening autoclaving step".

Applicant asserts (p 6, regarding the rejection of claim 9):
"However, the Action fails to note that neither reference discloses adding all or part of the extraction fluid to a reaction mixture for analysis of the aerosol particles for beta glucan. Instead, Sander requires that the sample to be tested is autoclaved for one hour at 120° Celsius. Thus, the combination does not result in the claimed invention, as the extraction fluid cannot be simply added to a reaction mixture for analysis of beta glucan."
However, as before, the references disclose the invention of claim 9.  Moreover, applicant's argument "Thus, the combination does not result in the claimed invention, as the extraction fluid cannot be simply added to a reaction mixture for analysis of beta glucan" is not on point.  Specifically, the open claim language does not exclude the presence of additional steps such as autoclaving the sample.  
Applicant asserts (p 6-7) that the teachings of Langle, Wishneski, Ariessohn fail to cure the deficiencies of Sanders in the rejections of the base claim 1.  However, Sanders is not deficient in their rejection of the base claim for reasons stated above.
Applicant asserts (p 7-8) that Sanders was relied for teaching the analysis of beta glucan.  Applicant further asserts that Sanders teaching of analysis of glucan involves an autoclaving step which is not specified in the claimed invention.  However, the open claim language does not exclude the presence of additional steps such as autoclaving the sample.  

Applicant further states (p 8):
"As specified in the present application, the inventors herein determined that samples of aerosol particles captured from air comprise a low molecular weight form that can be assayed directly. Applicants determined that digestion, such as autoclaving, had no effect on the measured amount and allowed elimination of pretreatment by a very aggressive digestion step. As such, the teachings of Sander are not relevant to the claimed invention and all of the claims herein ought to be allowed and such action is requested"
However, applicant has not claimed a method in which such steps are not performed.  
Applicant's arguments have been fully considered but not found persuasive.

Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641